DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0352762 A1 (“Yang”).
Yang teaches:

1. A semiconductor device (see e.g. Fig. 5A) comprising: 


a silicide layer 110.1-110.3 formed around the upper portion and the lower portion of the one or more S/D regions (Fig. 5A), wherein the silicide layer is formed between the S/D contact liner and the one or more S/D regions (Fig. 5A); and 

S/D contacts 232 formed on the S/D contact liner over the one or more S/D regions.  

2. The semiconductor device of claim 1, wherein the one or more S/D regions are formed over one or more fins 104.1-104.3.

5. The semiconductor device of claim 1, wherein a fill material (either 232, para 55; and/or 228, Fig. 5A) is formed on the one or more S/D regions.  

6. The semiconductor device of claim 1, wherein a fill material is formed on the S/D contact liner (232 and 228 are on, i.e. directly contacting and/or above, 231, Fig. 5A).  

or above 110.1-110.3, Fig. 5A).  

8. The semiconductor device of claim 7, wherein the fill material 228 is a dielectric material (228, para 53-54).  

10. The semiconductor device of claim 7, wherein the fill material comprises nitride (228, para 53-54).  

11. The semiconductor device of claim 7, wherein the fill material comprises oxide (228, para 53-54).  

12. The semiconductor device of claim 1, wherein the silicide layer is a wrap-around- contact (WAC) (para 44).  

13. The semiconductor device of claim 1, wherein the silicide layer wraps around the one or more S/D regions (para 44).  

14. The semiconductor device of claim 1, wherein the silicide layer comprises titanium (para 44).  



16. The semiconductor device of claim 1, wherein the one or more S/D regions comprise n-type dopants (para 43).  

17. The semiconductor device of claim 1, wherein the S/D contacts comprise metal (para 55).  

18. The semiconductor device of claim 1, wherein the S/D contacts comprise tungsten (para 55).  

19. The semiconductor device of claim 1, wherein the S/D contacts comprise cobalt (para 55).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 3-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Re claims 3 and 20, Yang teaches claim 1 above, but not explicitly: wherein the S/D contact liner includes a first material formed directly on the one or more S/D regions and a second material formed on the first material (claim 3); or wherein the S/D contact liner comprises a stack of titanium and titanium nitride (claim 20). However, one of ordinary skill in the art would have found it obvious to provide these limitations, due to the teachings of Yang. Yang teaches that the contact liner 231 may “include a single layer or a stack of conductive materials such as, but not limited to, TiN, Ti, or Ni” (para 55). Thus, it is clearly within the skill of one of ordinary skill in the art to choose the claimed stack of TiN and Ti from the disclosed stack of three possibilities (TiN, Ti, and Ni).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	
	Re claim 4, Yang further teaches: wherein the silicide layer around the one or more S/D regions is formed of the first material (CO, Ni, Ti, W, Mo, or other refractory .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 2011/0303972 A1 (“Saitoh”).
Yang teaches claim 7, as discussed above. Yang does not explicitly teach that the fill material comprises a strained dielectric material.  Saitoh teaches that the fill material 38 (Fig. 9) comprises a strained dielectric material (para 65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Saitoh to the invention of Yang. The motivation to do so is that the combination produces the predictable results of straining the narrow portions (para 65) of the fins, which can lead to improvements in device properties (para 50).

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819